                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GUY KEVIN ROWLAND,                                     No. C 94-03037 WHA

                                                                         11                  Petitioner,                             DEATH PENALTY CASE
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12                                                          ORDER GRANTING MOTIONS
                                                                         13   RON DAVIS, Warden, San Quentin                         TO WITHDRAW AS COUNSEL
                                                                              State Prison                                           AND REFERRING CASE TO
                                                                         14                                                          SELECTION COMMITTEE
                                                                                             Respondent.
                                                                         15                                         /

                                                                         16          On October 9, the United States Supreme Court denied Rowland’s petition for certiorari.
                                                                         17   139 S. Ct. 323 (2018). Both counsel now seek to withdraw. Good cause appearing therefor, the
                                                                         18   motions are GRANTED.
                                                                         19          This case is referred to the Court’s Selection Board for the recommendation of qualified
                                                                         20   counsel to represent Petitioner in any future proceedings.
                                                                         21
                                                                         22
                                                                         23   Dated: December 28, 2018.
                                                                         24                                                WILLIAM ALSUP
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
